         Case 1:20-cr-00397-PGG Document 48 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                  ORDER

JOANNA DEJESUS, GEORGE WILCOX, and                                 20 Cr. 397 (PGG)
THOMAS BURTON,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the telephone conference in this action previously

scheduled for August 25, 2020 is adjourned to August 28, 2020 at 12:00 p.m.

               Upon the application of the United States of America, by and through Assistant

United States Attorney Rebecca Dell, and with the consent of Joanna DeJesus, George Wilcox,

and Thomas Burton, by and through their respective counsel, Marne Lenox, Carla Sanderson,

and Jenna Dabbs, it is hereby ORDERED that the time from August 25, 2020 through August

28, 2020 is excluded under the Speedy Trial Act, Title 18, United States Code, Section

3161(h)(7)(A). The Court finds that the granting of such a continuance serves the ends of justice

and outweighs the best interests of the public and the defendants in a speedy trial, because it will

allow the Defendants time to respond to the Government’s request for a protective order.

Dated: New York, New York
       August 21, 2020
